******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
ADELSON LUIZ DECASTRO, ADMINISTRATOR
   (ESTATE OF JOSE LUIZ DECASTRO),
      ET AL. v. ODETAH CAMPING
             RESORT, INC.
               (AC 38370)
           DiPentima, C. J., and Keller and Bear, Js.
 Argued November 17, 2016—officially released February 7, 2017

(Appeal from Superior Court, judicial district of
             Fairfield, Kamp, J.)
Andrew J. Pianka, for the appellant (named
plaintiff).
  Mark R. Cramer, for the appellee (defendant).
                         Opinion

   BEAR, J. In this wrongful death action, the plaintiff,
Adelson Luiz DeCastro, the administrator of the estate
of Jose Luiz DeCastro (decedent),1 appeals from the
judgment rendered by the trial court in accordance with
its decision granting a motion for judgment notwith-
standing the verdict filed by the defendant, Odetah
Camping Resort, Inc. The decedent drowned while
swimming in a lake abutting the defendant’s resort. On
appeal, the plaintiff claims that the trial court erred in
(1) applying the wrong legal standard for proximate
cause; and (2) rendering judgment notwithstanding the
verdict when the jury reasonably could have concluded
that the defendant’s negligence was a proximate cause
of the plaintiff’s injuries. We disagree and affirm the
judgment of the court.
   On April 12, 2012, the plaintiff commenced this
wrongful death action against the defendant and
claimed in his operative complaint that the defendant
was negligent in (1) failing to provide lifeguards at its
swimming area, and (2) that the defendant knew or
should have known of the dangers associated with
encouraging guests to swim to its two large recreational
flotation devices located outside of the designated
swimming area, yet failed to take reasonable steps to
secure their safety in doing so. The jury returned a
verdict in favor of the defendant on the first ground
and in favor of the plaintiff on the second ground; the
court accepted that verdict. Following the defendant’s
motion for judgment notwithstanding the verdict, the
court granted the motion, rendering judgment for the
defendant on the second ground because it found that
the plaintiff had failed to provide evidence that the
negligence of the defendant proximately caused the
death of the decedent. This appeal followed.
   In its memorandum of decision on the defendant’s
motion for judgment notwithstanding the verdict, the
trial court reasoned that the jury could have found as
follows. ‘‘On July 7, 2011, the decedent and a group of
friends went to the defendant resort located in Bozrah
. . . . In order to gain entrance, the decedent paid an
entrance fee. The defendant is an approximately 100
acre campground that offers multiple recreational activ-
ities. In addition to facilities to accommodate overnight
camping, the defendant offers sporting facilities, which
include a pool as well as volleyball, tennis, and basket-
ball courts. The defendant abuts a large, thirty-two acre
freshwater lake, which includes a small beach, and
offers swimming and boating activities. A portion of
the lake that is adjacent to the beach has a designated
swim area. The boundaries of the swim area are desig-
nated by a rope line and buoys. Just beyond the roped-
off swimming area are two inflatable platforms. One
was described as a platform or trampoline, and the
other was described as an ‘iceberg.’ Both inflatable
devices were attractions to be used by the resort guests.
The defendant did not provide lifeguards at the pool
or lake swim area. A single sign was posted at one end
of the beach area, indicating: ‘No Lifeguard on Duty.
Swim at Your Own Risk.’ No employees of the defendant
directly supervised the lake swimming area.
   ‘‘On July 9, 2011, the decedent and his friend, Saulo
[De] Sousa, entered the designated swimming area for
the purpose of swimming out to the trampoline just
beyond the buoy line. When [De] Sousa reached the
rope line, he observed the decedent immediately behind
him in the water. The depth of the water at this location
was approximately six feet. As [De] Sousa lifted the
rope line to duck under it, he observed the decedent
diving forward and under the rope. When [De] Sousa
reached the trampoline, he climbed on it, but did not
observe the decedent. After spending a few minutes on
the trampoline, [De] Sousa reentered the water and
swam to the shore. After unsuccessfully attempting to
locate the decedent, employees of the defendant were
notified that he was missing. After a brief search, 911
emergency services were dispatched, and Bozrah fire-
fighters and rescue personnel responded to the scene.
When notified that the decedent was last seen in the
designated swim area near the buoy line, Firefighter
Colin Laffey entered the water and located the decedent
floating unresponsive just below the surface of the
water just inside the buoy line. Laffey testified that he
located the decedent in an area where the depth of the
water was less than six feet. The decedent was brought
to shore, and [cardiopulmonary resuscitation] was
administered. The decedent was then transported by
ambulance to Backus Hospital, but never regained con-
sciousness and was pronounced dead. A postmortem
autopsy determined the cause of death to be asphyxia
due to submersion. The postmortem examination was
negative for any signs of illness, traumatic injury, or any
preexisting medical condition or disease. A toxicology
examination was negative for the presence of any drugs,
alcohol, or medication.
   ‘‘The decedent’s drowning was unwitnessed despite
the fact that there were numerous people in the water
and on the beach. Although other members of the dece-
dent’s group . . . were on the beach adjacent to the
swimming area, no one saw him in distress or struggling
in the water. He was identified by his friends as a good
or strong swimmer.’’
   On April 12, 2012, the plaintiff initiated the present
wrongful death action against the defendant. The plain-
tiff filed a request to amend, and second amended com-
plaint, dated May 4, 2015, and the court granted the
request without objection on May 5, 2015. That amended
complaint reduced the plaintiff’s claims to that the
defendant was negligent (1) in failing to provide life-
guards at the lake swimming area, and (2) in that the
defendant knew or should have known of the dangers
associated with encouraging guests to swim to its recre-
ational flotation devices, yet failed to take reasonable
steps to secure their safety in doing so. At trial, the
defendant moved for a directed verdict at the close of
the plaintiff’s presentation of his case, arguing that the
plaintiff had failed to present a prima facie case of
negligence on either claim by failing to provide evidence
of a duty to the decedent, or that the defendant’s actions
were the cause in fact or a proximate cause of the
decedent’s death. The court reserved judgment on the
motion. After the trial concluded, the jury returned a
verdict in favor of the defendant on the first claim and
for the plaintiff on the second claim. The jury awarded
$229,155.96 in total economic and noneconomic dam-
ages but found the decedent 49 percent liable and the
defendant 51 percent liable. On May 6, 2015, the court
issued an order accepting the jury’s verdict.
   The defendant then moved to set aside the verdict
and for judgment notwithstanding the verdict on the
ground that the evidence introduced at trial was insuffi-
cient to support any finding of negligence by the defen-
dant that caused in fact or was a proximate cause of
the decedent’s drowning. Additionally, the defendant
argued that the plaintiff failed to prove that it had any
duty to require the decedent to wear a life jacket when
he was swimming in the lake. On September 2, 2015,
the court granted the defendant’s motion for judgment
notwithstanding the verdict, concluding that the plain-
tiff had failed to provide any evidence that the defen-
dant’s conduct caused or was a substantial factor in
causing the decedent’s death and, thus, the plaintiff had
failed to establish that the negligent conduct of the
defendant was a proximate cause of the decedent’s
death. This appeal followed.
                             I
  The plaintiff claims first that the court applied the
wrong legal standard to his negligence claims. Specifi-
cally, the plaintiff argues that the court erred in requir-
ing him to prove that the negligent conduct of the
defendant was the proximate cause of the decedent’s
drowning. The defendant argues that the plaintiff artifi-
cially isolates a single word in the final sentence of the
court’s memorandum of decision to support his claim
that the court applied the wrong legal standard. We
agree with the defendant.
  ‘‘It is well established that [t]he . . . determination
of the proper legal standard in any given case is a
question of law subject to our plenary review.’’ (Internal
quotation marks omitted.) Mirjavadi v. Vakilzadeh, 310
Conn. 176, 183, 74 A.3d 1278 (2013). Quoting our
Supreme Court, the trial court provided: ‘‘After the
plaintiff establishes that the defendant did not exercise
reasonable care, the plaintiff has the burden of proving
that the defendant’s negligence caused the plaintiff’s
injuries. To do so, the plaintiff must first establish causa-
tion in fact, that is, that the injury would not have
occurred but for the actor’s conduct. . . . The plaintiff
then must show proximate cause. . . . Proximate
cause requires that the defendant’s conduct [was] a
substantial factor in bringing about the plaintiff’s injur-
ies and that there was an unbroken sequence of events
that tied [the plaintiff’s] injuries to the [defendant’s
conduct]. . . . Proximate cause does not require the
plaintiff to remove from the realm of possibility all other
potential causes of the accident . . . . Instead, the
plaintiff must establish that it is more likely than not
that the cause on which the plaintiff relies was in fact
a proximate cause of the accident. . . . The more
likely than not standard ensures that the causal connec-
tion . . . [is] based [on] more than conjecture or sur-
mise.’’ (Emphasis added; internal quotation marks
omitted.) After reviewing the evidence and other appli-
cable law, the trial court concluded: ‘‘Viewing the evi-
dence in the light most favorable to the plaintiff, based
on the evidence presented by the plaintiff, no reason-
able juror could find that the negligence of the defen-
dant caused or was a substantial factor in causing the
decedent’s death by drowning.’’
   It is clear, after reading the entirety of the court’s
memorandum of decision, that the court set forth and
applied the proper standard for proximate cause in
negligence claims: a proximate cause of the accident.2
See, e.g., Mirjavadi v. Vakilzadeh, supra, 310 Conn.
192. The court also clearly recognized that the plaintiff’s
required proof of causation included demonstrating by
a fair preponderance of the evidence that the conduct,
including any omissions, of the defendant caused, or
was a substantial factor in causing, the decedent’s
death by drowning. See, e.g., Stuart v. Freiberg, 316
Conn. 809, 833, 116 A.3d 1195 (2015) (stating proximate
causation requires courts to determine whether defen-
dant’s conduct was substantial factor in bringing about
plaintiff’s injuries); Palkimas v. Fernandez, 159 Conn.
App. 129, 134, 122 A.3d 704 (2015) (same). The court
properly recognized that the defendant’s alleged negli-
gence had to be a, rather than the, substantial factor
in causing the decedent’s death.
                             II
   The plaintiff next claims that the court erred in ren-
dering judgment notwithstanding the verdict when the
jury reasonably could have concluded that the defen-
dant’s failure to take reasonable steps to secure the
decedent’s safety when he swam out to either of the
two recreational flotation devices, the trampoline or
the iceberg,3 was a substantial factor in causing the
decedent’s death. Specifically, the plaintiff argues that
life jackets should have been required for anyone swim-
ming out to those attractions, and had the decedent
been wearing a life jacket, he would not have drowned.
Additionally, he argues, citing cases involving unwit-
nessed deaths after falling, that our courts allow an
inference of causation where logical and reasonable
inferences can be drawn from circumstantial evidence.
The defendant counters that there are no logical and
reasonable inferences that can be drawn from the facts
presented at trial that are strong enough to support an
inference of causation in connection with this unwit-
nessed and unexplained drowning.
   The following principles govern our analysis of the
plaintiff’s claims on appeal.4 ‘‘We have stated that
directed verdicts are disfavored because [l]itigants have
a constitutional right to have factual issues resolved by
the jury. . . . Accordingly, [o]ur review of a trial
court’s [decision] to direct a verdict or to render a
judgment notwithstanding the verdict takes place
within carefully defined parameters. . . . [I]n
reviewing the trial court’s decision to render judgment
notwithstanding the verdict, we may affirm that deci-
sion only if we find that the jury could not reasonably
and legally have reached [its] conclusion. . . . The
question is not whether we would have arrived at the
same verdict, but whether, when viewed in the light
most favorable to sustaining the verdict, the evidence
supports the jury’s determination. . . . A trial court
may only grant a motion for judgment notwithstanding
the verdict if the jury reasonably and legally could not
have reached any other conclusion . . . and must deny
such a motion where it is apparent that there was some
evidence upon which the jury might reasonably reach
[its] conclusion. . . . We review a trial court’s decision
on a motion for judgment notwithstanding the verdict
for abuse of discretion.’’ (Citations omitted; emphasis in
original; internal quotation marks omitted.) Landmark
Investment Group, LLC v. CALCO Construction &
Development Co., 318 Conn. 847, 862–63, 124 A.3d
847 (2015).
   ‘‘A cause of action in negligence is comprised of four
elements: duty; breach of that duty; causation; and
actual injury.’’ Ruiz v. Victory Properties, LLC, 315
Conn. 320, 328, 107 A.3d 381 (2015). Causation is com-
prised of two components. ‘‘With respect to the first
component, causation in fact, we ask whether the injury
would have occurred but for the actor’s conduct. . . .
The second component of causation is proximate cause.
. . . Because actual causation, in theory, is virtually
limitless, the legal construct of proximate cause serves
to establish how far down the causal continuum tortfea-
sors will be held liable for the consequences of their
actions.’’ (Citation omitted; internal quotation marks
omitted.) Id., 329. ‘‘In Connecticut, the test of proximate
cause is whether the defendant’s conduct is a substan-
tial factor in bringing about the plaintiff’s injuries.’’
(Internal quotation marks omitted.) Wu v. Fairfield,
204 Conn. 435, 438, 528 A.2d 364 (1987). ‘‘The existence
of the proximate cause of an injury is determined by
looking from the injury to the negligent act complained
of for the necessary causal connection.’’ (Internal quota-
tion marks omitted.) Winn v. Posades, 281 Conn. 50,
56–57, 913 A.2d 407 (2007). ‘‘Although the elements of
a cause of action may be established on the basis of
inferences drawn from circumstantial evidence . . .
such inferences must be reasonable and logical, and
the conclusions based on them must not be the result
of speculation and conjecture. . . . An inference must
have some definite basis in the facts.’’ (Citations omit-
ted; internal quotation marks omitted.) Boehm v. Kish,
201 Conn. 385, 389, 517 A.2d 624 (1986).
   The record reveals the following additional testimony
with respect to the decedent’s death. At trial, the plain-
tiff presented the testimony of Gerald Dworkin, an
expert in aquatic safety and rescue. Dworkin testified
as to the bodily process and physical manifestations
exhibited when an individual is drowning. Specifically,
he testified that when an individual is drowning, ‘‘the
victim will struggle for twenty to sixty seconds and
during that period of time they’re using up a lot more
air than they’re taking in and many experience what’s
referred to as a laryngospasm, and it’s a reflex spasm
of the airway when water goes down and triggers the
spasm. So, as a result, they’re not getting any air, they’re
struggling, therefore, they’re using up a lot more oxygen
than they’re taking in. And they become what’s referred
to as hypoxic, it’s a lack of oxygen getting into the brain.
So as a result of the hypoxia the person’s rendered
unconscious and, unless they’re wearing a life jacket,
they will then typically be face down at or just below
the surface of the water and, because their face is in
the water, they’re now in respiratory arrest. . . .
  ‘‘[T]he elements of the drowning process start with
the struggle, the laryngospasm occurs, a hypoxic [state]
occurs, the victim is in respiratory arrest and several
minutes later the victim deteriorates into cardiac arrest.
That laryngospasm at some point will relax involun-
tarily, at which point the victim then involuntarily gasps
or inhales and if the victim’s face is in the water or
under the water at the time then the—now they aspirate
the water into their lungs and, if it’s chlorinated water
or polluted water or salt water, that wreaks havoc on
the lining of the lungs as well, deteriorating the victim
even more so.’’
   Dworkin also testified that certain conditions in the
water and at the beach, lack of equipment, lack of
procedures, and other factors increased the risks of
injury to the defendant’s guests.5
   Lacking from Dworkin’s testimony, from any other
witness’ testimony, or from any other evidence, is evi-
dence of what caused the decedent to drown. The plain-
tiff concedes that there is no evidence of what caused
the decedent to remain submerged, and then drown,
but argues that if the decedent had been wearing a life
jacket, his head would have been held above water,
and he would not have drowned. He asserts that it is
common knowledge that life jackets hold a person’s
head and face above water.
   Dworkin testified that there are five different classifi-
cations of personal flotation devices, which include life
jackets. The plaintiff did not present expert evidence,
however, regarding the ability of a personal flotation
device to prevent the drowning of the decedent; nor
could he, because there was no evidence of what caused
the decedent to drown from which Dworkin could
frame his expert opinion. There, thus, was not evidence
sufficient for the jury to determine the issue of whether
the decedent would have had a materially better chance
of survival if he had been wearing a life jacket, and,
therefore, that the defendant’s failure to provide the
decedent with a life jacket was a substantial factor in
causing the drowning death of the decedent.
   The lack of any evidence explaining why the decedent
drowned distinguishes the present case from those
cited by the plaintiff, in which our courts have con-
cluded that the circumstantial evidence presented at
trial permitted a finding that causation had been proven.
In each of the cases cited by the plaintiff, sufficient
circumstantial evidence of relevant defects, if believed
by the jury, established by a fair preponderance of the
evidence that the alleged defect or defects caused the
victim’s fall. See Blados v. Blados, 151 Conn. 391, 393–
94, 397, 198 A.2d 213 (1964); Facey v. Merkle, 146 Conn.
129, 131–32, 135, 148 A.2d 261 (1959); Dickson v. Yale
University, 141 Conn. 250, 252–55, 105 A.2d 463 (1954);
White v. Herbst, 128 Conn. 659, 660–61, 25 A.2d 68
(1942); Hall v. Winfrey, 27 Conn. App. 154, 155–57, 161,
604 A.2d 1334, cert. denied, 222 Conn. 903, 606 A.2d
1327 (1992). In the present case, the plaintiff argues
that life jackets should have been required for anyone
swimming out to the attractions, and had the decedent
been wearing a life jacket, he would not have drowned.
The plaintiff, however, did not, nor could he, offer any
relevant or material evidence at trial that the alleged
lack of the availability of a life jacket was a direct cause
of the decedent’s death, because there was no evidence
of what caused the decedent to drown. The decedent’s
drowning was both unwitnessed and unexplained, even
after the autopsy.
   This case is more akin to Wu v. Fairfield, supra, 204
Conn. 435, which also involved an unwitnessed and
unexplained drowning. In Wu, the plaintiff administra-
tor of the decedent’s estate alleged, inter alia, that the
defendants, the town and several of its employees, were
negligent in the performance of their duties. Id., 436.
The jury returned a verdict for the defendants, and the
trial court denied a motion to set aside the verdict as
to the defendant lifeguards. Id. On the day of the acci-
dent, the lifeguards observed the decedent as a poor
swimmer and twice that day warned her to remain in
the shallow area of the lake after she had ventured into
the deeper, roped-off swimming area. Id., 437. The last
time the lifeguards saw the decedent, she was standing
just inside the shallow area in waist deep water. Id. A
short time thereafter an approaching storm prompted
the lifeguards to clear the swimmers from the water.
Id. After the decedent did not appear on shore, the
lifeguards searched the water and found her body near
the base of an underwater slope beyond the shallow
water buoy line but within the permitted swimming
area. Id., 437–38. It had been fifteen to thirty minutes
since the lifeguards last saw her. Id., 438. The plaintiff
did not present any evidence other than that the dece-
dent perished in an unwitnessed drowning. Id., 440. The
court held that the plaintiff, therefore, had failed to
establish proximate cause. Id., 440–41.6
   In the present case, the decedent’s drowning also
was unwitnessed and unexplained, and the autopsy per-
formed on the decedent revealed nothing more than
that his cause of death was asphyxia due to submersion,
i.e., drowning. The plaintiff could not offer any relevant
or material evidence that the defendant’s alleged failure
to provide a life jacket, or the decedent’s lack of a life
jacket, was a cause in fact or a proximate cause of the
decedent’s death, because there was no evidence of
what caused the decedent to drown. Accordingly, the
trial court did not abuse its discretion when it granted
the defendant’s motion for judgment notwithstanding
the verdict and rendered judgment thereon.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The original complaint named as plaintiffs Adelson Luiz DeCastro, in
his capacity as the administrator of the decedent’s estate, and Dulcineide
DaSilva Rocha, asserting an additional claim for loss of consortium. Subse-
quently, the loss of consortium claim was withdrawn and, therefore, in this
opinion we refer to Adelson Luiz DeCastro, in his capacity as administrator,
as the plaintiff.
   2
     In its memorandum of decision, as set forth previously, the court quoted
the following language from Rawls v. Progressive Northern Ins. Co., 310
Conn. 768, 776–77, 83 A.3d 576 (2014): ‘‘Proximate cause requires that the
defendant’s conduct [was] a substantial factor in bringing about the plaintiff’s
injuries . . . . Instead, the plaintiff must establish that it is more likely than
not that the cause on which the plaintiff relies was in fact a proximate cause
of the accident.’’ (Citations omitted; emphasis omitted; internal quotation
marks omitted.) The court thus specifically referred to ‘‘a proximate cause’’
instead of ‘‘the proximate cause.’’ ‘‘The general rule that a judgment, rendered
by a court with jurisdiction, is presumed to be valid and not clearly erroneous
until so demonstrated raises a presumption that the rendering court acted
only after due consideration, in conformity with the law and in accordance
with its duty. . . . It is important to recognize that a claim of error cannot
be predicated on an assumption that the trial court acted incorrectly. . . .
Rather, we are entitled to assume, unless it appears to the contrary, that
the trial court . . . acted properly, including considering the applicable
legal principles.’’ (Citations omitted; internal quotation marks omitted.)
Johnson v. de Toledo, 61 Conn. App. 156, 161–62, 763 A.2d 28 (2000), appeal
dismissed, 258 Conn. 732, 785 A.2d 192 (2001).
   3
     As previously set forth, the court found that ‘‘[a] portion of the lake that
is adjacent to the beach has a designated swim area. The boundaries of the
swim area are designated by a rope line and buoys. Just beyond the roped-
off swimming area are two inflatable platforms. One was described as a
platform or trampoline, and the other was described as an ‘iceberg.’ . . .
[T]he decedent and his friend, Saulo [De] Sousa, entered the designated
swimming area for the purpose of swimming out to the trampoline just
beyond the buoy line.’’ We thus consider, insofar as it is relevant, only the
defendant’s efforts to swim out to the trampoline.
   4
     The court did not make any determination as to whether the defendant
had a duty to require or provide life jackets to swimmers, including the
decedent, or whether there was evidence sufficient to make such a determi-
nation. We assume, however, solely for the purpose of analyzing the plain-
tiff’s argument, that the defendant had a duty to provide a life jacket for
the decedent’s safety, before he swam out to either of the floating attractions,
and we also assume, solely for the purpose of analyzing the plaintiff’s argu-
ment, that the defendant breached that duty, and we instead review whether
there was sufficient evidence for the jury to conclude that the breach of
such a duty was a substantial factor in causing the decedent’s death.
   5
     The plaintiff clarified at oral argument before this court that these
increased risk factors, which included lack of depth markers, inadequate
signage, and lack of rescue equipment, were meant only to illustrate risks
posed that required that the defendant mandate and provide life jackets.
These factors address the duty owed to the decedent, which is not before
this court on appeal.
   6
     In other negligence cases, our Supreme Court has concluded that the
evidence was insufficient to support a plaintiff’s verdict because the plaintiff
failed to remove from the realm of conjecture, guesswork, or speculation
the issues of fault or proximate cause. See, e.g., Winn v. Posades, supra,
281 Conn. 59–60 (plaintiff failed to establish that conduct was proximate
cause when ‘‘a number of factual possibilities . . . could explain how the
accident occurred’’); Boehm v. Kish, supra, 201 Conn. 393 (holding plaintiff
provided no basis in facts to conclude that accident caused by intoxication
to prove dram shop liability); Meade v. Warehouse Transport, Inc., 165
Conn. 553, 555–56, 338 A.2d 111 (1973) (holding that many possible proxi-
mate causes and lack of facts pointing significantly to any one of them as
due to negligence of tractor trailer operator rendered plaintiffs’ negligence
claim too conjectural); see also Toomey v. Danaher, 161 Conn. 204, 212,
286 A.2d 293 (1971); Chasse v. Albert, 147 Conn. 680, 683, 166 A.2d 148
(1960); Palmieri v. Macero, 146 Conn. 705, 708, 155 A.2d 750 (1959). The
Supreme Court, in Rawls v. Progressive Northern Ins. Co., 310 Conn. 768,
788, 83 A.3d 576 (2014), referred to the plaintiffs’ failure to present evidence
sufficient to prove causation in Winn, Chasse, and Palmieri: ‘‘In Palmieri
and Winn, none of the drivers or occupants could testify about the collisions
or provide any information about how they had occurred. . . . In Chasse,
although there was an eyewitness, that eyewitness could corroborate only
that a collision had occurred and did not provide additional information
about negligence or causation. . . . Thus, in Palmieri, Chasse, and Winn,
there was no evidence to causally connect the conduct of the allegedly
negligent driver with the collision and subsequent damage and injuries.’’
(Citations omitted.) This court also has similarly determined that the evi-
dence submitted to the trier of fact was insufficient to prove proximate
cause. See, e.g., Escourse v. 100 Taylor Avenue, LLC., 150 Conn. App. 819,
830–31, 92 A.3d 1025 (2014) (evaluating sufficiency of evidence for proximate
cause, court held evidence insufficient to create genuine issue of material
fact that defendant or one of his agents plowed snow onto sidewalk blocking
passage such that plaintiff was forced to walk in street leading to her injuries
in hit and run); Schweiger v. Amica Mutual Ins. Co., 110 Conn. App. 736,
741–42, 955 A.2d 1241 (holding plaintiff failed to provide evidence that
defendant’s negligence proximately caused unexplained rear-end collision),
cert. denied, 289 Conn. 955, 961 A.2d 421 (2008).